Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1-3, 5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashiro et al. (US 9,545,968).

 [Claims 1 and 16] Regarding claims 1 and 16, Miyashiro discloses a saddled electric-powered vehicle configured by including approximately rectangular parallelepiped batteries (30) a battery case (50) battery-side terminals (FIG 3 shows the connection arrangement on the battery bottoms) provided on bottom surfaces of the batteries (FIG 3 shows the connection arrangement on the battery bottoms) and case-side terminal (71) engaged with the battery-side terminals wherein the battery case is arranged below a seat of the saddled electric- powered vehicle (See FIGS 2 and 5) pressing holders (61) that press are provided to bodies different from the batteries (The pressing elements are provided to the seat/battery cover) and that press the batteries housed in the battery case from above are provided (See FIG 2) and the pressing holders are provided while making a front and rear pair for each battery (See FIG 2).

    PNG
    media_image1.png
    749
    533
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    754
    545
    media_image2.png
    Greyscale


[Claim 2] Regarding claim 2, Miyashiro discloses the saddled electric-powered vehicle according to claim 1, wherein the battery case has a bottomed box shape with an upper side open (FIG 2).
[Claim 3] Regarding claim 3, Miyashiro discloses the saddled electric-powered vehicle according to claim 1 wherein each pressing holder is provided with a rubber portion (Column 22, Lines 50-60 disclose an elastic member such as a spring or rubber cushion to support the battery from below. Pressing elements 61 support the battery from the top to prevent likewise vibration and can substitute rubber for springs as a matter of design choice without altering the pressing function) brought into contact with an upper surface of each battery (FIG 2). 
[Claim 5] Regarding claim 5, Miyashiro discloses the saddled electric-powered vehicle according to claim 1, wherein an upper edge of the battery case is constituted using a standing wall part (Miyashiro discloses a similar battery structure and retaining walls as Applicant) that is in close contact with a lower surface of the seat and when the batteries are housed in the battery case the surface of each battery (Close contact is required for the springs 61 to be effective and press the batteries) on an outer side in a vehicle width direction (FIG 1 shows the close contact of the batteries and seat lower) and the standing wall part are disposed close to each other in a vehicle body plan view (The batteries of Miyashiro are arranged next to each other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashiro et al. (US 9,545,968) in view of Chan et al. (US PG PUB 2010/0012416).
 [Claim 4] Regarding claim 4, Miyashiro discloses the saddled electric-powered vehicle according to any claim 1.
-Hoiwever, it fails to disclose wherein a rear carrier for loading baggage is arranged behind the seat.
-Nevertheless, Chan discloses a carrier (46) mounted behind the seat.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Miyashiro to have a carrier as taught by Chan in order to store items during transit.

2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashiro et al. (US 9,545,968).
 [Claim 6] Regarding claim 6, Miyashiro discloses the saddled electric-powered vehicle according to claim 5.
-However, Miyashiro fails to disclose the standing wall part is formed to descend forward in a vehicle body side view.
-Nevertheless, the shape is a matter of design choice and can be readily modified for a different shaped battery assembly or seat base. Regarding a change in shape, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Here, modifying the battery enclosure would not affect the vehicle operation.
Allowable Subject Matter
1.	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
2.	Claims 9-15 and 17 are allowable.
Miyashiro et al. (US 9,545,968) and the prior art of record teaches the most similar battery assembly as that claimed by Applicants. However, it fails to teach or suggest inter alia, each limitation in claim 9 which recites: a saddled electric-powered vehicle configured by including approximately rectangular parallelepiped batteries, a battery case in which the batteries are housed, battery-side terminals provided on bottom surfaces of the batteries, and case-side terminals engaged with the battery-side terminals, wherein the battery case is arranged below a seat of the saddled electric-powered vehicle, pressing holders that press the batteries housed in the battery case from above are provided, the pressing holders are provided while making a front and rear pair for each battery, wherein the two batteries are disposed next to each other in a vehicle width direction, an operation lever for moving the case-side terminals up and down to connect or separate the battery-side terminals and the case-side terminals to/from each other by being operated in an up-and-down direction of a vehicle body is provided, and the operation lever is arranged at a position in a middle in the vehicle width direction between the two batteries or each limitation of claim 17 which recites: an electric-powered vehicle configured by including approximately rectangular parallelepiped batteries, a battery case in which the batteries are housed, battery-side terminals provided on bottom surfaces of the batteries, and case-side terminals engaged with the battery- side terminals, wherein the battery case is arranged below a seat of the saddled electric-powered vehicle, pressing holders that press the batteries housed in the battery case from above the pressing holders are provided while making a front and rear pair for each battery, wherein the two batteries are disposed next to each other in a vehicle width direction, an operation lever for moving the case-side terminals up and down to connect or separate the battery-side terminals and the case-side terminals to/from each other by being operated in an up-and-down direction of a vehicle body is provided, and the operation lever is arranged at a position in a middle in the vehicle width direction between the two batteries.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614